                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

BLEU COPAS,                                     )
                                                )
         Plaintiff,                             )       Case No.: 3:17-cv-01447
v.                                              )
                                                )
BILL HASLAM, in his official capacity           )
as GOVERNOR OF THE STATE OF                     )
TENNESSEEE                                      )
                                                )
         Defendant.                             )

                      PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS
                           MOTION FOR SUMMARY JUDGMENT

         Through his counsel of record, and for his Memorandum in Support of his Motion for

Summary Judgment, Plaintiff, Bleu Copas (“Copas”), states that:

                                     I.      INTRODUCTION

         In 2015, a group of anti-LGBTQ special interest groups with a solution to a non-existent

problem descended on the Tennessee General Assembly to advocate for legislation which

empowers certain Christian counselors and therapists to rely on their religious beliefs and shirk

their ethical obligations by refusing to provide therapy to members of the LGBTQ community.1

The efforts of these special interest groups quickly led to the General Assembly’s consideration

(and passage) of House Bill 1840 and Senate Bill 1556, which became known as the “Therapist

Bill.” When Governor Haslam signed the Therapist Bill into law, “Tennessee became the first

state to allow counselors and therapists in private practice to deny services to any client based on

the therapist’s ‘sincerely held principles.’” (Pl.’s Stat. Mat. F., ¶ 4).



1
 Representative Matthew Hill made this observation on January 27, 2016; as did Representative
Clemmons on March 30, 2016. (Vol. I at 219:14-223:3; Vol. II at 311:6-12).



772781.1/020161041
     Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 1 of 20 PageID #: 880
          The Therapist Bill has no secular purposes, promotes the religious rights of certain

individuals over the religious (or non-religious) rights of others, and fosters excessive

government entanglement with religion.            Therefore, it violates the First Amendment’s

Establishment Clause, as applied to the states through the Due Process Clause of the Fourteenth

Amendment, and Copas respectfully requests that the Court find that it is unconstitutional.

                          II.     STATEMENT OF RELEVANT FACTS

          Tennessee is one of several states that adopts the Code of Ethics promulgated by the

American Counseling Association (the “ACA”). (Pl.’s Stat. Mat. F., ¶ 1). In 2014, the ACA

amended its Code of Ethics to provide, in relevant part:

          A.11.b. Values Within Termination and Referral Counselors refrain from
          referring prospective and current clients based solely on the counselor’s
          personally held values, attitudes, beliefs, and behaviors. Counselors respect the
          diversity of clients and seek training in areas in which they are at risk of imposing
          their values onto clients, especially when the counselor’s values are inconsistent
          with the client’s goals or are discriminatory in nature.

(Id. at ¶ 2).2 The plain language of this rule demonstrates that therapists maintain their ability to

make referrals so long as the referral is not based “solely on the counselor’s personally held

values, attitudes, beliefs, and behaviors.”3 (Id.) As such, there is no prohibition against referral

when, for example (and without limitation), the therapist:



2
    The previous Rule A.11.b. provided:

          If counselors determine an inability to be of professional assistance to clients,
          they avoid entering or continuing counseling relationships. Counselors are
          knowledgeable about culturally and clinically appropriate referral resources and
          suggest these alternatives. If clients decline the suggested referrals, counselors
          should discontinue the relationship.

(Pl.’s Stat. Mat. F., ¶ 3).
3
 Unfortunately, the General Assembly largely ignored the term “solely” when deliberating the
Therapist Bill. (Pl.’s Stat. Mat. F., ¶ 72).
772781.1/020161041
                                        2
      Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 2 of 20 PageID #: 881
             has a good-faith belief that referral is in the patient’s best interest;

             makes a referral to someone with more expertise in the patient’s needs; or

             believes he or she is not appropriately trained or otherwise competent to treat the
              patient.4

(Id.) Nevertheless, Tennessee’s General Assembly claimed that the 2014 revision to the ACA’s

Code of Ethics prohibits the free exercise of religion5 and responded to this revision by passing




4
  In fact, Rule A.11.a specifically requires counselors to make referrals if they lack the
competence to be of professional assistance to a patient. (Pl.’s Stat. Mat. F., ¶ 22). Interestingly,
Mr. Graham testified to the Tennessee General Assembly that, prior to the 2014 revision to Rule
A.11.b, he would refer patients to other therapists if he believed his core beliefs rendered him
incompetent to work with a patient and that the patient would benefit from the referral. (Id. at ¶
50). He also testified that the 2014 revisions to the ACA’s Code of Ethics allow him to make a
referral if he believes the patient will benefit from better expertise of a fellow counselor. (Id. at ¶
51). Interestingly, Dr. Susan Hammonds-White and Kim Speakman, both of whom are members
of the Professional Counselors Health-Related Board (Dr. Hammonds-White is the President)
which supervises marriage, family, and pastoral therapists, testified in opposition of the
Therapist Bill, gave substantively identical testimony. (Id. at ¶¶ 23-24).
5
 For example, while debating what ultimately became the Therapist Bill, Representative Dan
Howell stated:

         . . . I think it’s unfortunate that we are entering a time when we no longer want
         any kind - - anything to say or anything to do about religion in the public arena.
         In fact, our First Amendment says: Congress shall make no law respecting an
         establishment of religion or prohibiting the free exercise thereof.

         That’s exactly what this Code of Ethics 2014 does. It prohibits the free exercise
         thereof. I believe - - and I have David Fowler who is here to testify on the legal
         aspect of it. I’m not a lawyer. But I believe that it is also, and I believe there’s
         case history to prove it, that it’s also in violation of Title VII of the Civil Rights
         Act of 1964, which expressly forbids any kind of discrimination against race,
         color, creed, or religion.
         So I think for us to say that we don’t want - - and we’re concerned about religion
         in the marketplace in the public forum, to me it makes me sad.

(Pl.’s Stat. Mat. F., ¶ 26).


772781.1/020161041
                                      3
    Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 3 of 20 PageID #: 882
the Therapist Bill, which is codified at Tennessee Code Annotated Section 63-22-3026 and

provides:

         (a) No counselor or therapist providing counseling or therapy services shall be
             required to counsel or serve a client as to goals, outcomes, or behaviors that
             conflict with the sincerely held principles of the counselor or therapist;
             provided that the counselor or therapist coordinates a referral of the client to
             another counselor or therapist who will provide the counseling or therapy.

         (b) The refusal to provide counseling or therapy services as described in
             subsection (a) shall not be the basis for:

                     (1) A civil cause of action; or

                     (2) Criminal prosecution.

         (c) Subsections (a) and (b) shall not apply to a counselor or therapist when an
             individual seeking or undergoing counseling is in imminent danger of harming
             themselves or others.

(Pl.’s Stat. Mat. F., ¶ 12).

         From its January 19, 2016, inception until March 16, 2016, Section (a) of the House

version of Therapist Bill stated that it protected the counselors’ “sincerely-held religious beliefs”

rather than their “sincerely held principles.” (Id. at ¶ 14). Despite the change in language, as

noted by the Therapist Bill’s sponsor, Representative Howell, and the first witness to testify in

favor of the Therapist Bill on its second day of deliberations, David Fowler of Family Action

Council of Tennessee (“FACT”), its purpose continued to be to protect the religious rights of

counselors and therapists. (Id. at ¶ 27). Similarly, Dr. James T. “Dale” Berry, a psychologist




6
 Governor Haslam signed the Therapist Bill into law on April 27, 2016 and assigned a public
chapter number on May 2, 2016. (Pl.’s Stat. Mat. F., ¶ 11).


772781.1/020161041
                                      4
    Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 4 of 20 PageID #: 883
who runs a Christian counseling service named Ebenezer Counseling Service,7 testified that his

sincerely held principles that required legislative protection:

         . . . start with the Ten Commandments. And then we could start with values in the
         scriptures. And the one I named earlier, technically, it’s called fornication. It’s
         where an unmarried couple wants sex therapy. That would be fornication.

(Id. at ¶ 31). Indeed, the Therapist Bill’s sponsor and others continued to promote its necessity

for protecting counselors’ religious beliefs while debating it. (Id. at ¶ 34). After these debates,

on April 11, 2016, the Senate amended its version of the Therapist Bill to conform with the

House’s version by substituting the words “sincerely held principles” for “sincerely-held

religious beliefs.” (Id. at ¶ 35). Despite the change in language, the Therapist Bill’s “Bill

Summary” on the General Assembly’s website continues to state:

         This bill provides immunity from liability for counselors and therapists who
         refuse to counsel a client as to goals, outcomes, or behaviors that conflict with a
         sincerely held religious belief of the counselor or therapist.

(Id. at ¶ 5).

         Further, it appears that the specific religious beliefs the Therapist Bill seeks to protect are

nothing more than the ability to discriminate against the LGBTQ community.8 The ACA labeled

it “Hate Bill 1840.” (Id. at ¶ 75). The Southern Poverty Law Center designated one of its

7
  As a psychologist (and unlike other professionals at Ebenezer Consulting Services), Dr. Berry
is neither a member of the ACA nor subject to the ACA’s Code of Ethics. (Pl.’s Stat. Mat. F., ¶
33).
8
  The State of Tennessee has a history of passing laws that disadvantage homosexuals, but has
never passed a law that disadvantages heterosexuals. (Pl.’s Stat. Mat. F., ¶ 6). And during Dr.
Shawn Spurgeon’s January 27, 2016, testimony about the religious beliefs the Therapist Bill
seeks to protect, Chairman Williams expressed disbelief that certain individuals could harbor
religious beliefs that interracial marriage is inappropriate. (Tr. In re: Senate Bill 1556 and House
Bill 1840 at Vol. I. at 132:20-133:14, attached as Exhibit 1). Respectfully, this disbelief, when
coupled with the fact that no witness testified about a religious (or sincerely held) belief to be
protected by the Therapist Bill that is not directed towards members of the LGBTQ community,
further indicates that the true purpose of the Therapist Bill is to empower individuals with certain
religious beliefs to discriminate against members of the LGBTQ community.
772781.1/020161041
                                      5
    Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 5 of 20 PageID #: 884
leading proponents, FACT, as an LGBTQ hate group in 2010.9 (Pl.’s Stat. Mat. F., ¶ 67).

Another supporter of the Therapist Bill, the Alliance Defending Freedom, is a nonprofit

organization that supports national “religious freedom laws” and “bathroom bills” which target

transgender students and that once labeled Matthew Shepard’s murder a hoax to promote the gay

agenda. (Id.)

         Dr. Berry – who wrote a March 29, 2016, letter to Governor Haslam advocating for

passage of the Therapist Bill, introducing himself as “a member at Cedar Springs Presbyterian,”

and stating his belief that the Therapist Bill is necessary to protect his (and others) “core

religious values”10 – is the only witness (other than Copas) Defendant identified as possessing

information that it may utilize to support its defenses.11 (Pl.’s Stat. Mat. F., ¶¶ 36, 43). Dr.

Berry and others at Ebenezer Counseling Services treat (or are at least willing to treat) LGBTQ

persons for things like depression, but will not, by way of example, provide marriage counseling

or sex therapy to homosexuals. (Id. at ¶ 37).




9
 Consistent with that designation, in an August 25, 2011, blog post, its president, David Fowler,
decried the American Psychiatric Association’s decision to remove homosexuality from its list of
mental disorders. (Pl.’s Stat. Mat. F., ¶ 67). And he called transgender students “abnormal”
when he testified in favor of an anti-transgender bathroom bill that was pending before the
General Assembly. (Id.).
10
   In his deposition, Dr. Berry acknowledges that many of his sincerely held principles come
from his religious beliefs. (Pl.’s Stat. Mat. F., ¶ 42).
11
   In his deposition, Dr. Berry testified that he informed Mr. Graham, another proponent of the
Therapist Bill that he was willing to testify. (Pl.’s Stat. Mat. F., ¶ 47). At the time of his
testimony, Dr. Graham was the director of a Christian counseling center located in Williamson
County, Tennessee. (Id. at ¶ 19). Like Dr. Berry, Mr. Graham testified to the General Assembly
that the Therapist Bill’s passage was needed to “protect [his] right to honor the core beliefs of
[his] faith . . .” (Id. at ¶ 20). He further testified “[W]hat is important to consider here is the goal
of the client, what the client is choosing to accomplish through counseling, and whether I would
be violating my faith in supporting certain goals.” (Id. at ¶ 49).
772781.1/020161041
                                       6
     Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 6 of 20 PageID #: 885
         According to Dr. Berry, people seeking counseling (including, without limitation, people

who might be at a risk of hurting themselves or others) are often anxious about doing so and

sometimes downplay their symptoms, issues, or problems when first meeting with a therapist.

(Id. at ¶ 38). He also acknowledges that being referred to another therapist could embarrass a

patient. (Id. at ¶ 39). Yet Ebenezer Counseling Services’ marketing materials including, without

limitation, its website, contain no mention that its counselors might choose not to treat a patient

because of its counselors’ sincerely held principles. (Id. at ¶ 40). Indeed, Dr. Berry admits that

the patient likely would not be made aware that Ebenezer Counseling Services would refer him

to another counselor until they met in person.12 (Id. at ¶ 41).

         Neither Dr. Berry nor anyone else associated with Ebenezer Counseling Services, have

referred a patient to another organization because of his or her sincerely held principles. (Id. at ¶

44). Nevertheless, he believes it is important that therapists have the “freedom” to do so. (Id. at

¶ 45). And when asked whether that freedom is more important than a patient’s right to therapy

by the counselor of his or her choosing, he responded, in part, that patients have no such right.

(Id. at ¶ 46).




12
   The General Assembly defeated an amendment to the Therapist Bill which would have
required counselors to provide public notice of which patients their sincerely held principles
precluded them from seeing. (Pl.’s Stat. Mat. F., ¶ 28). While this amendment was debated, the
Therapist Bill’s sponsor, Representative Howell, argued that requiring this posting would
discriminate against those with “sincere religious beliefs . . . by forc[ing] a counselor to publicly
put up a sign to proclaim what is already granted to them in the First Amendment.” (Id. at ¶ 29).
Similarly, the General Assembly failed to pass an amendment which would have prevented a
therapist from charging a patient after referring that patient to another counselor solely because
of the therapist’s sincerely held beliefs or from instituting a lawsuit to recover any unpaid fee.
(Id. at ¶ 30). As a result of these failures, Dr. Berry testified that Ebenezer Counseling Services
has no prohibition on charging patients for being referred to other counselors. (Id. at ¶ 32).
772781.1/020161041
                                       7
     Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 7 of 20 PageID #: 886
                        III.   SUMMARY JUDGMENT STANDARD

         The standard for summary judgment is no different in a lawsuit challenging the

constitutionality of a statute than in any other case. See, e.g., Coles by Coles v. Cleveland Bd. of

Educ., 171 F.3d 369, 376 (6th Cir. 1999). For summary judgment to be granted, “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, [must] show that there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law. Id. (citing Fed. R. Civ. P. 56(c). If the material facts

are undisputed, one party is entitled to summary judgment. Id.

      IV.       THE THERAPIST BILL VIOLATES THE ESTABLISHMENT CLAUSE

         Respectfully, Copas is entitled to summary judgment because the undisputed facts

demonstrate that the Therapist Bill violates the Establishment Clause, as applied to the states

through the Due Process Clause of the Fourteenth Amendment,13 which provides that “Congress

shall make no law respecting an establishment of religion thereof” and affords protection against

“the three main evils of ‘sponsorship, financial support, and active involvement of the sovereign

in religious activity.’” U.S. Const. amend. I, IV; Lemon v. Kurtzman, 403 U.S. 602, 612 (1971);

By granting certain Christian counselors with rights not afforded to others, it violates the well-

established principles that government may neither favor nor disfavor any particular religion or

religion in general, and that legislative accommodations for religious beliefs that harm other

private citizens are not constitutional. Bd. of Educ. of Kiryas Joel Village School Dist. v. Grumet,

512 U.S. 687, 696 (1994); Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 709 (1985).




13
  The Establishment Clause incorporated to the states in Everson v. Board of Education, 330
U.S. 1, 8 (1947).
772781.1/020161041
                                       8
     Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 8 of 20 PageID #: 887
         In 1947, the Supreme Court interpreted the Establishment Clause by stating:

         [T]he “establishment of religion clause of the First Amendment means at least
         this: Neither a state nor the Federal Government can set up a church. Neither can
         pass laws which aid one religion, aid all religions, or prefer one religion over
         another. Neither can . . . force [a person]to profess a belief or disbelief in any
         religion. No person can be punished for entertaining or professing religious
         beliefs or disbeliefs . . . [T]he [Establishment] [C]lause . . . was intended to erect a
         “wall of separation between church and state.”

Everson, 330 U.S. at 15-19. This mandates governmental neutrality between religion and

religion, and religion and non-religion. McCreary Cnty., Ky. v. ACLU, 545 U.S. 844, 860 (2005)

(quoting Epperson v. Arkansas, 393 U.S. 97, 104 (1968)). And means that there is an “absolute

prohibition” on a State’s ability to “pass laws which aid one religion or that prefer one religion

over another.” Larson v. Valente, 456 U.S. 228, 246 (1982) (quoting Everson, 330 U.S. at 15);

Epperson, 393 U.S. at 106.

         To pass muster under the Establishment Clause, government conduct, even if facially

neutral, must:

             be driven by a secular purpose;

             have a principal or primary effect that neither advances nor inhibits religion; and

             not create an excessive entanglement between government and religion.

Lemon v. Kurtzman, 403 U.S. 602, 612-13 (1971); Smith v. Jefferson Cty. Bd. of School

Comm’rs, 788 F.3d 580, 589, 6th Cir. 2015); Kunselman v. W. Reserve Local Sch. Dist., 70 F.3d

931, 932 (6th Cir. 1995). While failing one of these prongs renders a law unconstitutional, the

Therapist Bill fails all three because:

             its legislative history demonstrates that it has no secular purpose;

             it was created solely to advance the religious beliefs of certain Christian counselors
              by giving them the right to rely on their religious beliefs to discriminate against
              certain patients and potential patients; and


772781.1/020161041
                                      9
    Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 9 of 20 PageID #: 888
             it excessively entangles government and religion.

Accordingly, it is unconstitutional.

    A. The Therapist Bill was not driven by a secular purpose.

         The first prong of the Supreme Court’s test – whether the challenged law has a secular

purpose – examines the government’s motivation in advancing the challenged law and asks

whether the government intended it to advance or inhibit religion. Edwards v. Aguillard, 482

U.S. 578, 585 (1987). Courts generally give deference to a legislature’s stated purpose for

passing a law. Coles by Coles, 171 F.3d at 384. However, that stated purpose must be “genuine,

not a sham, and not merely secondary to a religious objective.” McCreary Cnty., 545 U.S. at 864.

In other words, for a law to pass Constitutional muster, it requires the government to show more

than “the mere existence of some secular purpose.” Lynch v. Donnelly, 465 U.S. 668, 690-691

(1984) (O’Connor, J., concurring). Courts considering the constitutionality of a law under this

prong must objectively consider “the traditional external signs that show up in the text,

legislative history, and implementation of the statute . . .” McCreary Cnty., 545 U.S. at 862.

         Findings that a secular purpose did not drive government action often occur when “the

government action itself bespoke its purpose,” leaving courts to draw the “commonsense

conclusion” from “openly available data” that religion motivated the law. McCreary, 545 U.S. at

862-63. In other words, the legislative history of facially neutral statutes may demonstrate that

the statute violates the Establishment Clause. Larson v. Valente, 456 U.S. at 254; see also

Adland v. Russ, 307 F.3d 471, 480-81 (6th Cir. 2002) (holding that a state’s stated legislative

purpose of reminding its citizens of the Biblical foundations of its laws did not justify building of

a monument featuring the Ten Commandments at its capitol building).




772781.1/020161041
                                     10
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 10 of 20 PageID #: 889
         Respectfully, this is a case where the General Assembly’s action “bespoke its purpose.”

Unlike the Presidential Proclamation at issue in Trump v. Hawaii, 138 S. Ct. 2392, 2416-2423

(2018), which, on its face, purported to be nothing more than the President exercising his ability

to control the entry of unvetted foreign nationals into the United States, the Therapist Bill does

not invoke a national security interest or otherwise purport to protect the rights of citizens to the

detriment of individuals who do not enjoy Constitutional Rights. Further, unlike the challenge to

that Presidential Proclamation, Copas bases his challenge on language the General Assembly

(and the Therapist Bill’s promoters) used before and after passing the Therapist Bill, as opposed

to words the President used on the campaign trail. Indeed:

         the Therapist Bill’s “Bill Summary,” which is found on the General Assembly’s website,
          currently states that it provides immunity for counselors who fail to treat patients
          because of the counselor’s “sincerely held religious belief;”

         the House did not amend its version of the Therapist Bill by changing the phrase
          “sincerely-held religious beliefs” to “sincerely held principles” until March 16, 2016,
          and the Senate did not adopt this change until April 11, 2016;

         the Therapist Bill’s legislative history, which includes testimony from its proponents and
          statements by General Assembly members, demonstrates that its purpose is to promote
          the religious beliefs of certain Christians; and

         during deliberations, no one advocated for a non-religion based sincerely held belief that
          the Therapist Bill would protect or a non-religious belief that did not disproportionately
          affect members of the LGBTQ community.

(Pl.’s Stat. of Mat. F., ¶¶ 5, 13-14, 35).

         Respectfully, this court may not “turn a blind eye to the context in which” the Therapist

Bill arose. McCreary Cnty., 545 U.S. at 866. The General Assembly drafted it to provide

certain Christian counselors with something other counselors do not have – the ability to rely on

their religious beliefs to refuse service to patients and potential patients, most notably those who

are part of the LGBTQ community. As the Establishment Clause does not allow the State of


772781.1/020161041
                                     11
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 11 of 20 PageID #: 890
Tennessee to prefer these counselors’ religious beliefs over others, any claim that it has a secular

purpose is a sham and the Therapist Bill is unconstitutional. Edwards, 482 U.S. at 587-88

(finding that the legislative history of a bill prohibiting the teaching of evolution rendered the

bill’s stated purpose of protecting academic freedom a sham).

    B. The Therapist Bill’s principal or primary effect is to advance certain religious
       beliefs.

         The second prong of the test is objective, and is commonly described as, when viewed by

a reasonable observer, “whether, irrespective of government’s actual purpose, the practice under

review in fact conveys a message of endorsement or disapproval.” Lynch, 465 U.S. at 690

(O’Connor, J., concurring); see also Zelman v. Simmons-Harris, 536 U.S. 639, 655 (2002). This

is because endorsement “sends a message to nonadherents that they are outsiders, not full

members of the political community, and an accompanying message to adherents that they are

insiders, favored members of the political community.” Lynch at 688. Simply put, the question

for courts to decide is whether, when considered in its particular setting, the challenged law is

likely to be perceived as an endorsement or disapproval of religion by adherents, nonadherents to

that religion, and reasonable observers. Kunselman, 70 F.3d at 932 (citations omitted). A

challenged law is unconstitutional if either the purpose or effect of the government activity is to

endorse or disapprove of religion. Lynch, 465 U.S. at 690.

         Under this prong of the test, the relevant question – whether, when considered in the

relevant setting, the Therapist Bill is likely to be perceived as the State of Tennessee’s

endorsement of religion – is answered in the affirmative. Its legislative history reveals that the

sole purpose of the Therapist Bill is to endorse and advance the religious beliefs of certain

counselors by passing a law which gives them rights not afforded to other counselors, including,

without limitation, the right to discriminate against those who do not share their beliefs, such as


772781.1/020161041
                                     12
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 12 of 20 PageID #: 891
members of the LGBTQ community (whom the General Assembly frequently treats as second

class citizens). In fact, no witness testified that he or she desired the Therapist Bill’s passage for

any reason other than to protect his or her religious beliefs. Consistent with that legislative

history, at least one academic paper addresses the impact of the Therapist Bill on the LGBTQ

community, while Copas is aware of no papers addressing its effect on other communities. (Pl.’s

Stat. Mat. F., ¶ 4). Finally, the Bill Summary posted on the General Assembly’s website states

that “[t]his Bill provides immunity from liability for counselors and therapists who refuse to

counsel a client as to goals, outcomes, or behaviors that conflict with a sincerely held religious

belief of the counselor or therapist.” (Id. at ¶ 5).

         Respectfully, these facts show that the General Assembly endorsed certain religious

beliefs over others when it passed the Therapist Bill. Indeed, it is akin to the statute which

guaranteed certain religious employees the right not to work on the Sabbath which the Supreme

Court struck down in Estate of Thornton v. Caldor, Inc., 472 U.S. 703 (1984). Like that statute,

the Therapist Bill provides certain individuals with rights that others do not enjoy solely because

of their religious beliefs. Cf. id at 708-0914 Accordingly, it is unconstitutional.

     C. The Therapist Bill fosters excessive government entanglement with religion.

         Finally, determining whether a law fosters excessive government entanglement with

religion requires courts to analyze “the character and purposes of the institutions that are

benefited, the nature of the aid that the State provides, and the resulting relationship between the

government and the religious authority.” Lemon, 403 U.S. at 615. First, courts examine whether

there is any administrative relationship or interaction between church and state. Lynch, 465 U.S.

14
   In so ruling, the Supreme Court quoted Judge Learned Hand’s statement “[t]he First
Amendment . . . gives no one the right to insist that in pursuit of their own interests, others must
conform their conduct to his own religious necessities.” 472 U.S. at 710 (quoting Otten v.
Baltimore & Ohio R. Co., 205 F.3d 58, 61 (2nd Cir. 1953).
772781.1/020161041
                                       13
     Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 13 of 20 PageID #: 892
at 684; ACLU v. City of Birmingham, 791 F.2d 1561, 1565-66 (6th Cir. 1986). They then

analyze the level of political divisiveness the law may cause. Lemon, 403 U.S. at 622-23.

Indeed, “political division along religious lines was one of the principal evils against which the

First Amendment was intended to protect. Id. at 622.

         The Therapist Bill checks all of the boxes for a law that fosters excessive entanglement

with religion. It was promoted by Christian anti-LGBT groups (and not the ACA) and by

passing it, the General Assembly created an exception to Tennessee laws that benefit only certain

religious counselors (to the detriment of those who do not share their beliefs). Additionally, it

created a great deal of political divisiveness. Indeed, in opposing its passage, the ACA, which

moved its 2017 National Convention from Nashville to protest its passage, referred to the

Therapy Bill as “Hate Bill 1840,” and called it an “unprecedented attack” on the counseling

profession; while certain Christian groups (the majority of whom have no relationship to

counselors) lauded its passage. (Pl.’s Stat. Mat. F. ¶¶ 67, 75). Respectfully, as the Therapist Bill

provides certain individuals’ rights not enjoyed by those who do not share their religious beliefs,

it excessively entangles church and state, and is unconstitutional.

                V.   COPAS HAS STANDING TO PROSECUTE THIS LAWSUIT.

         Finally, the Court’s May 25, 2018, Order (Doc. 21) ruled that Copas has standing to

prosecute this lawsuit. Since then, nothing has happened that would change the Court’s holding.

Indeed, since then, the allegations in the Complaint upon which the Court relied are now

undisputed. (Pl.’s Stat. Mat. F. ¶¶ 52, 64-66).

         As this Court previously found in its Memorandum and Order, Copas is a gay

Tennessean, who is in continuing need of therapy. (Doc. 21, p. 14). Due to the Therapy Bill,

Copas feels marginalized and excluded and feels that the State deems him unworthy of



772781.1/020161041
                                     14
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 14 of 20 PageID #: 893
guaranteed access to service. (Id. pp. 3, 11). The Court previously found that this sufficiently

concrete enough to confer standing upon Copas.

         Additionally, as this Court previously found, the feelings of marginalization and

exclusion “directly and personally impact [him as] a gay man suffering from PTSD and Chronic

Adjustment disorder who has sought psychological counseling in the past but is now discouraged

from doing so…” (Id. p. 12). The Therapy Bill causes him to feel as if he is not worthy of being

guaranteed counseling services from a counselor of his own choosing in his home state of

Tennessee. (Id. p. 13). Further, as this Court previously found, Copas changed his behavior as a

result of the “stigmatic and psychological injuries.” (Id. p. 13). Because of this and the fact that

Copas seeks to vindicate his own rights and is a gay Tennessean in continuing need of therapy,

this Court found that the injury was sufficiently particularized to confer standing upon Copas.

(Id. p. 15).

         Further, in his deposition, Copas testified about the Therapist Bill being part of a

nationwide “reaction to the national focus on same-sex marriage and transgender rights,” and

that it was “initially conceived as an effort to protect religious counselors in the wake of the

legalization of gay marriage.” (Pl.’s Stat. Mat. F., ¶ 7). Similarly, he testified about the

Therapist Bill promoting certain Christian beliefs over his beliefs and allowing licensed

counselors to discriminate against him because he is gay. (Id. at ¶ 73). Accordingly, when asked

if a therapist has discriminated against him because he is gay, Copas testified that:

         I don’t think I have had any therapist discriminate against me. But I also knew I
         was working with them being held to a code of ethics that didn’t allow them to
         discriminate against me for being gay.

(Id.) Then when asked why he believes a therapist is now more likely to refuse to treat him than

before the Therapist Bill passed, he responded:



772781.1/020161041
                                     15
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 15 of 20 PageID #: 894
         [W]ell, I believe that it went from zero without fear of punishment to now
         however many wanted this law to come into existence. So it’s whatever from
         zero, and one is too much.

(Id. at ¶ 74).

         The following colloquy indicates that Defendant concedes that the Therapist Bill injured

Copas by causing him to fear reengaging with a therapist:

         Q: So how exactly has this bill injured you other than you have this subjective
         fear of going to a therapist?

         A: Well, I’m reluctant to minimize injuries that don’t necessarily lead me to seek
         therapy. There are mental health injuries that happen. So for me, I was injured
         when the bill was passed. It doesn’t look like a broken bone or cut skin, but my
         injuries are in here.

         Q: And you’re pointing to your head?

         A: I’m pointing to my head.

         Q.: And that’s it? That’s the only reason its injured you?

         A: I believe for whatever reason, the way that I have perceived and reacted to
         this event in the same way that a trauma can make an effect differently on each of
         us, it has affected my trust in the State’s ability to protect me as a gay man. So it
         has maligned my trust in mental health, my trust in the State.

         Q: And just so we’re clear, the event that you’re referring to is the passage of this
         bill into law?

         A. Yes.

         Q. And you’re saying this maligned your trust with the State to be able to protect
         you as a gay man?

         A. Yes, I would say that. When I see laws - - law after law after law put into
         writing to protect people against me, at least included in the law, whether it is the
         sole intent - - but it protects people against me, in my perception.

         . And it’s hard to continue to remain hopeful that this can be a safe state to live,
         a place where I can walk down Market Square holding Ricky’s hand. Things like
         this put me further in the closet. It fuels more internalized homophobia that I then
         have a response to, sometimes positive, sometimes negative.



772781.1/020161041
                                     16
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 16 of 20 PageID #: 895
         Q. Have you walked with Mr. Shaw down Market Square, holding hand in hand?

         A. On Pride Fest.

         Q. That’s it?

         A. I can’t remember another time that I have held Ricky’s hand when it wasn’t in
         another place. I don’t feel safe doing that in Tennessee.

         Q. And you felt that way before this bill was passed?

         A. Probably. Confirmation matters, whether it’s legitimate or not.

         Q What is your basis for claiming that the State looked at a select group of
         religious counselors who oppose the LGBT community?

         A. I believe that’s based on the fact that many or that some religious counselors
         do not agree in changing this or that they need that - - this protection. In fact, I’m
         not actually aware of any therapist being sued beforehand because of this.

         Q. Because of what?

         A. Because of discrimination against someone’s - - on the basis of their sexual
         orientation. I’m not aware.

             But I do know there were religious organizations that stepped up stating that
         they were opposed to this.

         Q. Opposed to what?

         A. Opposed to the passage of this law.

         Q. Okay. There were religious organizations who are opposed to the passage of
         the therapist bill?

         A. Yes.

         Q. Okay. But getting back to - - the particular question is: What is your factual
         basis for claiming that the State looked at a select group of religious counselors
         who opposed the LGBT community in particular?

         A. I will say my perception matters.

         Q. It’s just your perception?




772781.1/020161041
                                     17
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 17 of 20 PageID #: 896
         A. To say that the LGBTQ community is not worthy of being guaranteed
         counseling services.

         Q. And who said that?

         A. It’s my perception.

         Q. Who said that?

         A. I don’t know.

         Q. Just so we’re clear, you are not aware of anybody ever saying that LGBT
         community is not worthy of protection in the context of this bill. Am I correct
         about that?

         A. Not that - - I’m not aware if anyone has - - I’m not aware of who said that at
         this point.

         Q. Did anybody say that?

         A. I cannot recall accurately.

(Id. at ¶ 76).

                                      VI.   CONCLUSION

         In conclusion, the Therapist Bill’s summary accurately depicts what it is – the General

Assembly’s attempt to empower counselors with certain religious beliefs to discriminate against

some patients. There is no secular purpose for this law, it endorses the religious beliefs of those

counselors over the beliefs (or non-beliefs) of others, and it fosters an excessive entanglement

between church and state. Accordingly, Copas respectfully requests that this Court find that the

Therapist Bill violates the Establishment Clause, as applied to the states through the Due Process

Clause of the Fourteenth Amendment, and declare it to be unconstitutional.




772781.1/020161041
                                     18
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 18 of 20 PageID #: 897
                                    Respectfully submitted,



                                    s/ Christopher W. Cardwell
                                    Christopher W. Cardwell
                                    Mary Taylor Gallagher
                                    M. Thomas McFarland
                                    GULLETT, SANFORD, ROBINSON & MARTIN,
                                    PLLC
                                    150 Third Avenue South, Suite 1700
                                    Nashville, TN 37201
                                    (615) 244-4994 (Telephone)
                                    (615) 256-6339 (Facsimile)
                                    ccardwell@gsrm.com
                                    mtgallagher@gsrm.com
                                    tmcfarland@gsrm.com

                                    Attorneys for Plaintiff




772781.1/020161041
                                     19
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 19 of 20 PageID #: 898
                              CERTIFICATE OF SERVICE
I hereby certify that on May 15, 2019, a true and exact copy of the foregoing has been filed
electronically and may be accessed through the Court’s electronic filing system. The following
will receive a copy through the Court’s electronic filing system:

Dawn Jordan, BPR 20383
Stephanie Bergmeyer, BPR 27096
Office of Tennessee Attorney General
Civil Justice Section
P.O. Box 20207
Nashville, Tennessee 37202-0207
(615) 532-2500


                                           s/ Christopher W. Cardwell




772781.1/020161041
                                     20
   Case 3:17-cv-01447 Document 39 Filed 05/15/19 Page 20 of 20 PageID #: 899
